Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Social Security Administration,
Vv.
Latoshia Walker-Mays,
Respondent.
Docket No. C-10-44
Decision No. CR2243

Date: September 17, 2010

DECISION

I sustain the determination of the Social Security Administration Inspector General (SSA
I.G.) to impose a civil money penalty of $61,000 against Respondent, Latoshia Walker-
Mays. The SSA LG. proved with overwhelming evidence that Respondent knowingly
made at least 13 false statements, along with numerous deliberate and material omissions
of fact, to the Social Security Administration to support her claim that her daughter was
eligible to receive Supplemental Security Income (SSI) benefits. Respondent engaged in
a pattern of false statements and deception over a period of more than four years,
resulting in SSI payments of more than $20,000 on behalf of her daughter to which she
was not entitled. The egregiousness of Respondent’s conduct, coupled with the complete
absence of mitigating evidence, more than justifies the substantial civil money penalty
that I impose.

I. Background

This case was assigned to me for a hearing and a decision after the SSA LG. notified
Respondent of his determination to impose the civil money penalty that I describe in the
opening paragraph of this decision, and Respondent requested a hearing to challenge that
determination. I held an in-person hearing by telephone on July 12, 2010. At the
hearing, I received exhibits from the SSA LG. that I identified as OIG Ex. 1 — OIG Ex.
25. I received exhibits from Respondent that I identified as R. Ex. 1 — R. Ex. 2. I
afforded the parties the opportunity to file post-hearing briefs. Each party filed a brief.

IL. Issues, Findings of Fact, and Conclusions of Law
A. Issues
The issues in this case are whether:

1. Respondent knowingly made materially false statements or omissions of
fact to the Social Security Administration to obtain SSI benefits for her
daughter.

2. Acivil money penalty of $61,000 is reasonable.
B. Findings of Fact and Conclusions of Law
I make the following findings of fact and conclusions of law (Findings).

1. Respondent knowingly made materially false statements or omissions
of fact to the Social Security Administration to obtain SSI benefits for
her daughter.

The SSA LG. brought this case against Respondent pursuant to section 1129 of the Social
Security Act (Act). This section of the Act, and implementing regulations, authorize the
imposition of a civil money penalty against any person who:

makes or causes to be made, a statement or representation of a material fact,
for use in determining any initial or continuing right to or the amount of
monthly insurance benefits under title II [Social Security] or benefits or
payments under title VIII or XVI [SSI], that the person knows or should
know is false or misleading . . . omits from a statement or representation for
such use, or otherwise withholds disclosure of, a fact which the person
knows or should know is material to the determination of any initial
payments under title VIII or XVI, if the person knows, or should know, that
the statement or representation with such omission is false or misleading or
that the withholding of such disclosure is misleading.

Act § 1129(a)(1); see 20 C.F.R. § 498.102
A material fact is any fact that the Commissioner of Social Security may consider as
relevant in evaluating whether an individual is entitled to Social Security benefits or

ild whose family d

show income and resi

eligible for SSI payments. Act § 1129(a)(2); 20 C.F.R. § 498.101.

SSI is a program that gives payments to eligible individuals. Payments may include
payments that are made on behalf of a child who is medically disabled. Eligibility for
such payments depends on very strict income and resource requirements being met. A

joes not meet these strict requirements is not eligible for SSI

c
payments even if he or she meets the medical disability criteria.

The SSA LG. presented compelling evidence proving that Respondent consistently and
materially misrepresented the truth about her and her daughter’s living arrangements to

ources that satisfied SSI eligibility criteria. For a more than four

year period, beginning in 2003 and continuing into 2008, Respondent repeatedly
misrepresented where she and her daughter lived and the composition of their household.

Respondent repeated.
determine eligibility

ly stated on forms that the Social Security Administration used to
‘or SSI payments that she and her daughter, Stefiana, resided

exclusively with Stefiana’s siblings at Respondent’s parents’ residence in Trenton,
Tennessee. Respondent consistently failed to reveal that she maintained another

residence, a three-be:

room two-bath apartment in Milan, Tennessee, which she and her

husband shared along with Respondent’s three children. These misrepresentations were
material, because they greatly understated the income and resources available to
Respondent. The Social Security Administration failed to count this income and
resources in calculating Stefiana’s eligibility for SSI, and, as a result, she received

payments for which she was not eligible.

The documentary evidence that supports the I.G.’s case includes the following:

e Statements for

Determining Continuing SSI Eligibility signed by or attested to by

Respondent. OIG Ex. 1 — OIG Ex. 5; see OIG Ex. 22 at 3. These documents
contain statements or attestations concerning Stefiana’s living arrangements. In
each of these documents Respondent certified that Stefiana resided at 9 Arthur
Hopper Road in Trenton, Tennessee with Respondent and Stefiana’s siblings. In
each of these documents Respondent also listed the names of individuals who
were purportedly living together at the Trenton domicile. Respondent consistently
asserted that Stefiana lived with her at her parents’ Trenton residence (9 Arthur
Hopper Road), with the exception of the period running between March 2001 and

February 2002

during which Respondent asserted that Stefiana lived at another

address in Trenton. In all of these documents, Respondent failed to inform the

Social Security Administration that she and her family maintained an apartment in
Milan, Tennessee, another community located miles away from the Arthur Hopper
Road residence in Trenton, and that she spent much of her time living at the Milan

residence with

her family.
e Documents relating to Respondent's residence in Milan, Tennessee. These
documents include apartment applications and associated leases for a three-
bedroom, two-bath apartment known as the Meadows of Milan, 4051 Reasons
Boulevard, Unit 305, Milan, Tennessee. OIG Ex. 6; OIG Ex. 9; OIG Ex. 11; OIG
Ex. 13. Each application and lease listed who would be living at the apartment.
These residents included Respondent, her husband Jerel Mays, Stefiana, and
Stefiana’s siblings. These documents included household income certification
forms showing the family’s total combined income. OIG Ex. 6 at 3; OIG Ex. 9 at
5; OIG Ex. 11 at 3; OIG Ex. 13 at 4.

Even a cursory examination of these documents establishes a gross disparity between
what Respondent told the Social Security Administration about her living arrangements
and her family structure and her actual living arrangements and family structure. Based
on the lease applications and leases that Respondent completed and signed, Respondent
did not, as she asserted, live exclusively with her daughter at her parents’ residence.
Rather, she, her children, and her husband maintained another residence consisting of a
rental apartment in a different community that is miles away from the residence that she
told the Social Security Administration that she lived in exclusively.

Closer examination of the foregoing documents establishes that Respondent uttered a
series of falsehoods to the Social Security Administration. In her Statements for
Continuing Disability, Respondent made the following statements:

e Inher January 13, 2005 statement, Respondent stated that, as of July 29, 2004,
Stefiana lived at 9 Arthur Hopper Road in Trenton, Tennessee. OIG Ex. 3 at 1, 2.

e Inthe same document, Respondent attested that the household in which Stefiana
lived included her mother (Respondent), her grandparents, and three siblings. Id.
at 2-3.

e Inthe same document, Respondent stated that the address of her own residence
was 9 Arthur Hopper Road. Jd. at 1-2.

e Inher November 1, 2005 statement, Respondent again attested that, as of July 29,
2004, Stefiana lived at the Arthur Hopper Road address in Trenton. OIG Ex. 4 at
2.

e In this same document, Respondent attested that the household in which Stefiana
lived included Stefiana’s mother (Respondent), her grandparents, and three
siblings. Id. at 2-3.
e Inthe same document, Respondent stated that, as of September 2, 2005, Stefiana
continued to reside at the Arthur Hopper Road address in Trenton. Id.

e Inthe same document, Respondent stated falsely that she lived at the Arthur
Hopper Road address in Trenton. Jd. at 4-5.

e Inher October 31, 2007 statement, Respondent again stated that Stefiana, as of
September 2, 2005, continued to live at the Arthur Hopper Road address. OIG Ex.
Sat 2.

e Inthe same document, Respondent stated that the household in which Stefiana
lived included Stefiana’s mother (Respondent), her grandparents, and her three
siblings. Jd. at 2-3.

e Inthe same document, Respondent attested that, as of November 1, 2007, Stefiana
continued to reside at the Arthur Hopper Road address. Id. at 2-3.

e Inthe same document, Respondent again attested that the household in which
Stefiana lived included her mother (Respondent), her grandparents, and her three
siblings. Jd. at 2-3.

e Inthe same document, Respondent stated that her home address was the Arthur
Hopper Road address. Id. at 4.

Each of these documents contained a statement in which Respondent avowed that what
she said was true:

You declared under penalty of perjury that all of the information on this
summary is true and correct to the best of your knowledge. Anyone who
knowingly gives a false or misleading statement about a material fact in a
redetermination, or causes someone else to do so, commits a crime and may
be sent to prison or may face other penalties, or both.

See, e.g., OIG Ex. 5 at 5.

The disparity between what Respondent told the Social Security Administration to
qualify her daughter for SSI payments and what she said in other documents is striking.
In 2003, 2005, 2006, and 2007, Respondent and her husband completed and signed
applications to rent an apartment in Milan, Tennessee. OIG Ex. 6; OIG Ex. 9; OIG Ex.
11; OIG Ex. 13. On each of these applications Respondent and her husband listed
themselves along with their children, including Stefiana, as residents of the apartment.
Id. They listed the Arthur Hopper Road address on the 2003 and 2007 applications as an
emergency contact address. On the 2003 application, Respondent stated that she paid her
mother $200 per month for childcare expenses. OIG Ex. 6 at 2.

Respondent and her husband completed Tennessee Housing Development Household
Income Certification forms, apparently to qualify for subsidized rent. On each of these
forms, Respondent and her husband listed themselves along with their children, including
Stefiana, as residents of the Milan address. OIG Ex. 6 at 1, 3; OIG Ex. 9 at 1, 3, 5; OIG
Ex. 11 at 1, 3; OIG Ex. 13 at 1, 2, 4.

Respondent and her husband signed leases for the Milan address covering the years
between 2003 and 2008. In the leases, they listed themselves along with their children,
including Stefiana, as residents of the Milan address. OIG Ex. 7; OIG Ex. 10; OIG Ex.
12; OIG Ex. 14; see OIG Ex. 8. The lease Respondent and her husband signed in
September 2003 contained the following statement, which Respondent and her husband
acknowledged by signing the lease:

The Resident(s) must live in the unit and the unit must be the Resident(s)
only place of residence. The Resident(s) shall use the premises only as a
private dwelling for himself/herself and the individuals listed below.

OIG Ex. 7 at 1. On each lease, the “individuals listed below” included Respondent, her
husband, and their children, including Stefiana. OIG Ex. 7; OIG Ex. 10; OIG Ex. 12;
OIG Ex. 14; see OIG Ex. 8.

Testimony strongly corroborates the documentary evidence. Among the witnesses that
the SSA LG. called was Ms. Pat Long, the former property manager of the Meadows of
Milan during 2007 and 2008. Ms. Long testified that she inspected the apartment that
Respondent and her husband leased on at least 20 occasions during 2007 and 2008. OIG
Ex. 24. Ms. Long saw both Respondent and her husband at the apartment along with
their children, although she did not recall seeing Stefiana there. Transcript (Tr.) at 15.
However, Ms. Long recalled seeing a wheelchair in the apartment, which would have
been consistent with Stefiana’s presence at the address at least part of the time. Tr. at 21.

The SSA LG. also produced the testimony of Ms. Jennifer Simer, the current property
manager of the apartment complex in Milan, Tennessee. OIG Ex. 23. Ms. Simer
testified that the facility’s records show that Respondent and her husband resided there
between 2003 and 2008. Tr. at 27.

Finally, the SSA I.G. called Ms. Pamela Mabry, an SSI technical expert with the Social
Security Administration. OIG Ex. 22. Ms. Mabry testified that Respondent had claimed
during three SSI reviews of her case that were conducted on January 13, 2005, November
1, 2005, and October 31, 2007, that she and her children lived at the Arthur Hopper Road
address in Trenton, Tennessee. Jd. at 3. Ms. Mabry testified that, in March 2008, she
discovered that Respondent and her husband shared the Milan address. Jd. at 3-4. She
determined that employer’s records for both Respondent and her husband showed them
living at the Milan address. Id.

I find the testimony of all three of these witnesses to be highly credible. None of these
witnesses had any interest in telling anything other than the truth.

The evidence and arguments that Respondent presented to counter the SSA I.G.’s case
are not persuasive. Respondent contends that she apprised the Social Security
Administration that she maintained dual residences. It is unclear what Respondent is
referring to, because she has provided no proof of any communication between her and
the Social Security Administration about her household status other than that which the
SSA LG. offered as evidence. Ms. Mabry testified that it was not until January 15, 2008
that Respondent acknowledged to the Social Security Administration that she maintained
two households. OIG Ex. 22 at 3. The fact that Respondent may have acknowledged her
dual residences after years of concealing that information is of no benefit to Respondent.

Respondent argues also that she did not live with Jerel Mays, her husband, in a marital
relationship and that they maintained the Milan apartment only as a convenience. | find
this assertion not to be credible, because Respondent has offered no explanation why
such an arrangement would benefit anyone. Respondent’s assertion provides no answer
to the following questions. Why would Respondent agree to pay rent on an apartment
that she did not use? Conversely, why would her husband agree to pay rent on an
apartment for himself, his wife, and their children, if the wife and children were not going
to reside there? Furthermore, Respondent did not explain how this allegedly unorthodox
living relationship would have relieved her of the obligation to be truthful to the Social
Security Administration when she provided it with information about her place of
residence, her income, and the resources that were available to her.

Significantly, Respondent admitted that she signed a lease for the Milan address. She did
not deny that she lived there at least part of the time, or that her husband’s income and
resources were available to her family. Respondent did not offer any explanation as to
why she failed to provide information to the Social Security Administration about her
alleged dual residence when she was asked directly about her living arrangements.

Respondent argues that her apartment in Milan was on the third floor, thereby precluding
Stefiana from living there. But, she has presented no evidence showing that Stefiana is
incapable of climbing to the third floor. Moreover, the fact that a wheelchair was present
in the Milan apartment is strong evidence that Stefiana lived there at least part of the
time. Tr. at 21.

Respondent presented the testimony of Ms. Wendy Gilliam, an individual who resided at
the Arthur Hopper Road home as a foster child between 2003 and 2005. Ms. Gilliam’s
testimony hurt Respondent’s case more than it helped it, because it corroborated the SSA
1.G.’s assertions that Respondent resided at the Milan apartment. Ms. Gilliam admitted
that she stayed in the Milan apartment with Respondent during the week. Ms. Gilliam
acknowledged that she babysat for Respondent and her children at the Milan apartment.
Tr. at 43-44.

Ms. Gilliam averred that Stefiana generally did not reside at the Milan apartment,
although she acknowledged that Stefiana came there from time to time. Tr. at 44. This
assertion does not benefit Respondent, assuming that it is true, because the fact that
Respondent may have lived separately from Stefiana much of the time does not justify
Respondent’s concealing the Milan apartment and her relationship with her husband from
the Social Security Administration.

Respondent asserts also that Stefiana attended school in Trenton, Tennessee, near the
Arthur Hopper Road address. That fact is not inconsistent, however, with the evidence
showing that Respondent maintained an apartment in Milan, nor is it inconsistent with
evidence showing that Stefiana spent at least part of the time there.

Finally, Respondent claims that she is the victim of retaliation by the Social Security
Administration — provoked by Ms. Mabry — in retaliation for a complaint that she made
about Ms. Mabry in the past. There is simply no evidence to support this claim.

Considered in its entirety, the evidence supports the conclusion that Respondent
repeatedly misrepresented and uttered falsehoods about her living arrangements, as well
as those of her daughter Stefiana. It may be that Stefiana spent part of the time — or even
the majority of it — living with her grandparents at the Arthur Hopper Road address. But,
that does not detract from the overwhelming proof that Respondent maintained two
residences, spent time living at both of them, had access to the income and resources of
her husband, and failed to report any of this information to the Social Security
Administration.

The misrepresentations made by Respondent in her statements concerning continued SSI
eligibility were material in two respects. First, in stating that she lived with her children
at the Trenton address, Respondent told the Social Security Administration that she was a
single parent who lived without the benefit of the support of a husband. These statements
were a series of falsehoods that created an image of Respondent’s material circumstances
that differed greatly from reality and which greatly understated the resources that were
available to her and her family. Second, in omitting to tell the Social Security
Administration about her true residence and family situation, Respondent concealed facts
showing the actual extent of her family’s income and resources.

2. A civil money penalty of $61,000 is reasonable.

The overwhelming evidence in this case is that Respondent repeatedly and egregiously
falsely represented to the Social Security Administration her living arrangements and her
resources to qualify her daughter for SSI payments. During the more than four year
period that is at issue here, Respondent received SSI payments of more than $20,000 on
her daughter’s behalf, money that she would not have been eligible to receive had
Respondent stated truthfully her places of residence and her resources. I have itemized
13 false statements that Respondent made to the Social Security Administration during
the period. That represents only an element of Respondent’s misrepresentation, because,
during the entire period that is at issue, Respondent continually omitted to inform the
Social Security Administration of the true nature of her living arrangements and
resources.

The Act authorizes a civil money penalty of $5,000 for each willful misrepresentation or
false statement that an individual makes to the Social Security Administration in
connection with an application for, or continuation of, Social Security benefits or SSI.
Act § 1129(a)(1). The civil money penalty that the SSA LG. seeks in this case is
considerably less than the maximum money damages that the law permits. The 13
separate false statements uttered by Respondent and proven by the SSA I.G. would, by
themselves, justify a civil money penalty of up to $65,000. Respondent’s material
omissions would justify the imposition of a civil money penalty substantially in excess of
$65,000. The law also permits an assessment of double the amount of benefits or
payments made as a consequence of an individual’s materially false statements or
omissions. In this case, that amount would be more than $40,000. Consequently, the
total amount of penalty and assessment that the SSA I.G. might have proposed would be
well over $100,000.

However, even the reduced penalty amount that the SSA I.G. proposes is substantial. In
deciding whether this penalty amount is reasonable, I must consider factors that include:
(1) the nature of Respondent’s false statements or misrepresentations and the
circumstances under which they were made; (2) the degree of her culpability, her history
of prior offenses, and her financial condition; and (3) such other matters as justice may
require.

I conclude that the penalty is reasonable here for the following reasons. First,
Respondent clearly intentionally uttered her false statements and omitted critical
information to deceive the Social Security Administration. It is evident that Respondent
intended to conceal a living arrangement and access to resources that she knew would
have rendered her daughter ineligible for SSI benefits, had the information been
truthfully reported. Indeed, Respondent has offered no plausible honest explanation — or
even an explanation at all — for concealing her living arrangement and her relationship
with her husband that would undercut my conclusion that she misstated this arrangement
10

and relationship deliberately. Second, Respondent uttered her falsehoods over a period of
more than four years. The persistence with which Respondent deceived the Social
Security Administration, and the obviously intentional quality of her false statements, is
persuasive evidence of a very high degree of culpability.

Respondent argues that her financial condition precludes her from paying the penalty.
However, the evidence proves otherwise. She has purchased a home in Medina,
Tennessee. She is presently employed with a salary of $32,000 per year. She presently
receives child support from her husband and receives financial support from Stefiana’s
father as well. Respondent has offered no evidence proving that she lacks the financial
wherewithal to pay the penalty amount. She has not offered any proof as to the degree of
her indebtedness.

/s/
Steven T. Kessel
Administrative Law Judge

